Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 5-14 be found allowable, claims 20-29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  (See Objection to claims 20-29, below).  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,343,957. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially encompassed by, or otherwise contain substantial overlap with, the patented claims.  The instantly claimed catalyst is plainly claimed in the patent, with the exception of product-by-process limitations which are currently not considered to substantially limit the structure of the claimed product over that of the patented catalyst.  

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,538,465. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially encompassed by, or otherwise contain substantial overlap with, the patented claims.  The instantly claimed catalyst is plainly claimed in the patent, with the exception of product-by-process limitations which are currently not considered to substantially limit the structure of the claimed product over that of the patented catalyst.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,576,461 (note this is a parent application, from which the instant application is a Divisional). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention is substantially encompasses or otherwise contains substantial overlap with the patented claims.  While the product-by-process limitations of the instant claims are not currently considered to further limit the structure of the claimed catalyst over those of the prior art, it is noted that the patented claims are directed toward a process of making a catalyst, and thus are considered to anticipate or otherwise render the claimed invention obvious.  

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10/647,635. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially encompassed by, or otherwise contain substantial overlap with, the patented claims.  The instantly claimed catalyst is plainly claimed in the patent, with the exception of product-by-process limitations which are currently not considered to substantially limit the structure of the claimed product over that of the patented catalyst.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,053,179. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially encompassed by, or otherwise contain substantial overlap with, the patented claims.  The instantly claimed catalyst is plainly claimed in the patent, with the exception of product-by-process limitations which are currently not considered to substantially limit the structure of the claimed product over that of the patented catalyst.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,111,194. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially encompassed by, or otherwise contain substantial overlap with, the patented claims.  The instantly claimed catalyst is plainly claimed in the patent, with the exception of product-by-process limitations which are currently not considered to substantially limit the structure of the claimed product over that of the patented catalyst.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,306,044. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially encompassed by, or otherwise contain substantial overlap with, the patented claims.  The instantly claimed catalyst is plainly claimed in the patent, with the exception of product-by-process limitations which are currently not considered to substantially limit the structure of the claimed product over that of the patented catalyst.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,447,434. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially encompassed by, or otherwise contain substantial overlap with, the patented claims.  The instantly claimed catalyst is plainly claimed in the patent, with the exception of product-by-process limitations which are currently not considered to substantially limit the structure of the claimed product over that of the patented catalyst.

Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/690,372 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially encompassed by, or otherwise contain substantial overlap with, the copending claims.  The instantly claimed catalyst is plainly claimed in the copending application, with the exception of product-by-process limitations which are currently not considered to substantially limit the structure of the claimed product over that of the copending catalyst.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/977,601 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially encompassed by, or otherwise contain substantial overlap with, the copending claims.  The instantly claimed catalyst is plainly claimed in the copending application, with the exception of product-by-process limitations which are currently not considered to substantially limit the structure of the claimed product over that of the copending catalyst.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 25 of copending Application No. 17/630,000 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially encompassed by, or otherwise contain substantial overlap with, the copending claims.  The instantly claimed catalyst is plainly claimed in the copending application, with the exception of product-by-process limitations which are currently not considered to substantially limit the structure of the claimed product over that of the copending catalyst.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 20-29 are objected to because of the following informalities: Claims 20-29 are currently dependent upon instant claim 1, which renders them duplicates of claims 5-14, respectively.  It is assumed that Applicant instead intends for claims 20-29 to depend from independent claim 19.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kum et al (“Performance of Pd-promoted Mo-V-Te-Nb-O catalysts in the partial oxidation of propane to acrylic acid”).
Regarding claims 1, 5-14, and 19-29, Kum teaches the addition of an optimal amount of Pd oxide to a Mo-1.0V0.3Te0.23Nb0.23Ox catalyst in order to improve the performance of said catalyst (abstract).  
In the event any differences can be shown for the product of the product-by-process claims 1-4 and 15-19, as opposed to the product taught by Kum, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).  
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).  
Regardless, Kum teaches that the four metal components Mo V Te and Nb were first mixed together in an aqueous slurry.  The mixture is dried and then calcined in N2.  Regarding claim 16 and further regarding claims 1 and 19, Kum teaches that calcination at 600°C in N2 for 2 hours (2.1. Catalyst preparation).  The Pd is then introduced into the calcined product via an impregnation method and dried at 80°C for 2 hours and subsequently at 120°C overnight (2.1 Catalyst Preparation).  Kum does not teach any specific details regarding the initial drying of the Mo-V-Te-Nb mixture.  Regarding claim 3 and further regarding claim 1, absent a showing of unexpected results, the general heating of Kum is considered to reasonably encompass all conventional heating techniques, including that of instantly claimed heating step.  
Further regarding claim 1, Kum shows various amounts of Pd ranging from 10-6 wt% to 10-1 wt% (Table 1 and Fig. 2).  Conversion of 10-1 wt% (1 wt%) to molar amounts is about 0.01522 mol Pd (total weight of Mo-V-Te-Nb component @ 1 mole of Mo is ~161.96g).  Kum concludes that catalyst performance was degraded when the amount of added Pd was greater than 10-2 wt% (5. Conclusion); however, the only data point past 10-2 wt% is at 10-1 wt%.  As such, the conclusion of Kum is interpreted as suggesting that acceptable results can still be found at Pd loadings of less than 10-1 wt%, i.e. less than 0.01522 mol Pd.  
Regarding claim 2, the solution of Pd compounds is not taught to contain halogens.  
Regarding claim 4, Kum teaches drying overnight at 120°C, as shown above.  
Regarding claim 15, Kum teaches calcination in a nitrogen gas atmosphere, as shown above.  
Regarding claim 18, Kum teaches that Pd(NH3)4(NO3)2 may be used (2.1 Catalyst preparation).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kum et al (“Performance of Pd-promoted Mo-V-Te-Nb-O catalysts in the partial oxidation of propane to acrylic acid”) as applied to claim 1 above, and further in view of Arnold et al (US 8,519,210).  
Kum teaches a process for preparing a catalyst according to instant claim 1, as shown above.  
Kum does not specify the heating rates of the calcination step.  
Arnold, in a similar invention directed toward Mo-V-Nb-Te catalysts (col. 3, line 40), teaches that while the calcination speed is not a determining factor, it may be between 0.1°C/minute to about 10°C/minute (col. 6, lines 54-55).  For reference, heating from 0-600 °C at a rate of 10 °C/min would take 1 hour and at a rate of 1 °C/min would take 10 hours.  
Regarding claim 17, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to employ conventional heating rates to the calcination step of Kum, including those taught by Arnold, in order to effectively calcine the catalyst.  The overlapping ranges are considered to constitute prima facie obviousness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Colin W. Slifka/Primary Examiner, Art Unit 1732